      Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 1 of 18 - Page ID#: 1



                            UNITED STATES DISTRICT COURT
                                        for the
                            EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION
                    CIVIL ACTION NO.    ~~~~~~~~~~~-




                        JUDGE:      ~~~~~~~~~~~~~




DAWN CRAWFORD, in her
capacity as Administratrix of the
Estate of Marc Crawford;                                                 Plaintiff;


vs.


JOHN TILLEY, individually and in his official capacity as              Defendants.
Secretary of the Justice & Public Safety Cabinet;

        SERVE: 125 Holmes Street
               Frankfort, Kentucky 40601

JAMES ERWIN, individually and in his official capacity
as Commissioner of the Kentucky Department of
Corrections;

        SERVE: Department of Corrections
               Health Services Building
               275 East Main Street
               Frankfort, Kentucky 40602

MADISON COUNTY DETENTION CENTER;

        SERVE: Doug Thomas, Madison County Jailer
               107 West Irvine Street
               Richmond, Kentucky 40475

DOUG THOMAS, individually and in his official capacity
as Madison County Jailer;

        SERVE: 107 West Irvine Street
               Richmond, Kentucky 404 75




                                             1
   Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 2 of 18 - Page ID#: 2



SOUTHERN HEALTH PARTNERS, INC.;

       SERVE: CT Corporation System
              306 West Main Street
              Suite 512
              Frank.fort, Kentucky 40601

NOLAN WINKLER, individually and in his official
capacity as Madison County Assistant Jailer;

       SERVE: 107 West Irvine Street
              Richmond, Kentucky 404 75

SID FITCH, individually and in his official capacity as
Medical Director at the Madison County Detention Center;

       SERVE: 107 West Irvine Street
              Richmond, Kentucky 404 75

ROY WASHINGTON, individually and in his official
capacity as an APRN at the Madison County Detention
Center;

       SERVE: 107 West Irvine Street
              Richmond, Kentucky 40475

KAYLA FRYE; individually and in her official capacity as
a nurse at the Madison County Detention Center;

       SERVE: 107 West Irvine Street
              Richmond, Kentucky 404 75

TOM JONES; individually and in his official capacity as a
correctional officer at the Madison County Detention
Center;

       SERVE: 107 West Irvine Street
              Richmond, Kentucky 404 7 5

KENTUCKY STATE REFORMATORY;

       SERVE: Anna Valentine, Warden
              3001 West Highway 146
              LaGrange, Kentucky 40032




                                              2
   Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 3 of 18 - Page ID#: 3



AARON SMITH; individually and in his official capacity
as former Warden of Kentucky State Reformatory;

       SERVE: 3001 West Highway 146
              LaGrange, Kentucky 40032

CORRECT CARE SOLUTIONS, LLC;

       SERVE: Corporate Creations Network Inc.
              101 North Seventh Street
              Louisville, Kentucky 40202

DR. EL TON AMOS, M.D., individually and in his official
capacity as Northern Kentucky Region Medical Director for
Correct Care Solutions;

       SERVE: Elton Amos
              Women' s Prisons of North Carolina
              North Carolina Department of Public Safety
              1034 Bragg Street
              Raleigh, North Carolina 27610

KIRSTIE PROCTOR, individually and in her official
capacity as a nurse at Kentucky State Reformatory;

       SERVE: 3001 West Highway 146
              LaGrange, Kentucky 40032

JAHRELL JOHNSON, individually and in his official
capacity as a correctional officer and the Nursing Care
Facility Supervisor at Kentucky State Reformatory;

       SERVE: 3001 West Highway 146
              LaGrange, Kentucky 40032


JANICE GARTH, individually and in her official capacity
as an APRN at Kentucky State Reformatory; and

       SERVE: 3001 West Highway 146
              LaGrange, Kentucky 40032




                                               3
   Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 4 of 18 - Page ID#: 4



SHERIDAN THOMAS, individually and in his official
capacity as a medical provider at Kentucky State
Reformatory;

        SERVE: 3001 West Highway 146
               LaGrange, Kentucky 40032




                                       COMPLAINT


        Plaintiff Dawn Crawford, in her capacity as Administratrix of the Estate of Marc

Crawford, through counsel, for her Complaint against the above-named Defendants states as

fo llows:

                                            PARTIES

    1. Plaintiff Dawn Crawford is a resident of Madison County, Kentucky with an address of

        3278 Poosey Ridge Road, Richmond, Kentucky. Dawn Crawford brings this suit in her

        capacity as Administratrix of the Estate of Marc Crawford. Marc Crawford, a resident of

        Madison County, Kentucky with an address of 3278 Poosey Ridge Road, Richmond,

        Kentucky, died on June 24, 2017 in the custody of Defendant Kentucky State

        Reformatory. Dawn Crawford was appointed Administratrix of Marc Crawford's estate

        on November 22, 2017 by order of the Madison County District Court in the case of In re

        Estate of Marc Crawford, Madison County case no. l 7-P-518.

    2. At all times relevant to this Complaint, Defendant John Tilley was the Secretary of the

        Kentucky Justice & Public Safety Cabinet. He is responsible for providing a safe, secure,

        healthy, and humane environment for those housed in Kentucky correctional facilities.

        He is further responsible for staffing institutions within the Kentucky Department of

        Corrections and overseeing their operation. Upon information and belief, Tilley is a



                                                4
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 5 of 18 - Page ID#: 5




     resident of Franklin County, Kentucky. Tilley is sued in his official and individual

     capacities.

3.   At all times relevant to this Complaint, Defendant James Erwin was the Acting

     Commissioner and/or the Commissioner of the Kentucky Department of Corrections. He

     is responsible for the safety and health of all inmates incarcerated in institutions within

     the Kentucky Department of Corrections. He is further responsible for staffing those

     institutions and overseeing their operation. Upon information and belief, Erwin is a

     resident of Franklin County, Kentucky. Erwin is sued in his official and individual

     capacities.

4. Defendant Madison County Detention Center is a county detention facility located in

     Madison County, Kentucky.

5. At all times relevant to this Complaint, Defendant Doug Thomas was the Madison

     County Jailer, acting under color oflaw and within the scope of his employment. He is

     responsible for the safety and health of all inmates incarcerated in the Madison County

     Detention Center. He is further responsible for staffing that institution and overseeing its

     operation. Thomas is a resident of Madison County, Kentucky. Thomas is sued in his

     official and individual   capaciti~s.


6. Defendant Southern Health Partners, Inc. is a for-profit Delaware corporation in good

     standing and registered to do business in Kentucky. Upon information and belief, it is a

     contracted healthcare provider for inmates at Madison County Detention Center and it or

     its employees, agents, contractors, members, managers, associates, or assigns provided

     healthcare services for Marc Crawford during his incarceration at the Madison County




                                               5
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 6 of 18 - Page ID#: 6



   Detention Center. Southern Health Partners, Inc.' s principal place of business is 2030

   Hamilton Place Boulevard, Suite 140, Chananooga, Tennessee 37421.

7. At all times relevant to this Complaint, Defendant Nolan Winkler was the Assistant Jailer

   for Madison County, acting under color of law and within the scope of his employment.

   Winkler is sued in his official and individual capacities.

8. Upon information and belief, at all times relevant to this Complaint, Defendants Sid

   Fitch, Roy Washington, Kayla Frye, and Tom Jones were employees of the Madison

   County Detention Center and/or Southern Health Partners, Inc., working at the Madison

   County Detention Center and acting under color of law and within the scope of their

   employment. Each is sued in their official and individual capacities.

9. Defendant Kentucky State Reformatory is a state prison located in LaGrange, Kentucky.

10. At all times relevant to this Complaint, Defendant Aaron Smith was the Warden of

   Kentucky State Reformatory, acting under color of law and within the scope of his

   employment. He was responsible for the safety and health of all inmates incarcerated in

   Kentucky State Reformatory. He was further responsible for staffing that institution and

   overseeing its operation. Upon information and belief, Smith is a resident of Oldham

   County, Kentucky. Smith is sued in his official and individual capacities.

11. Correct Care Solutions, LLC is a for-profit Kansas limited liability company in good

   standing and registered to do business in Kentucky. Upon information and belief, it is a

   contracted healthcare provider for inmates at Kentucky State Reformatory and it or its

   employees, agents, contractors, members, managers, associates, or assigns provided

   healthcare services for Marc Crawford during his incarceration at Kentucky State




                                             6
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 7 of 18 - Page ID#: 7



   Reformatory. Correct Care Solutions, LLC's principal place of business is 1283

   Murfreesboro Road, Suite 500, Nashville, Tennessee 37217.

12. Upon information and belief, at all times relevant to this Complaint, Defendants Dr. Elton

   Amos, M.D., Kirstie Proctor, Jahrell Johnson, Janice Garth, and Sheridan Thomas were

   employees of Kentucky State Reformatory and/or the Kentucky Department of

    Corrections and/or Correct Care Solutions, LLC, working at Kentucky State Reformatory

   and acting under color of law and within the scope of their employment. Each is sued in

   their official and individual capacities.

                             JURISDICTION AND VENUE

13. Plaintiff incorporates by reference all other paragraphs of this Complaint as though fully

    set forth herein.

14. This Court has original jurisdiction over this matter under 28 U.S.C. §§ 1331and1343(a)

   as federal claims are brought under 42 U.S.C. § 1983.

15. Venue is appropriate in this Court under 28 U.S.C. 1391 as the parties reside in this

   district and a substantial part of events giving rise to this Complaint occurred in this

   district.

16. The Court has supplemental jurisdiction over Plaintiff's state-law claims under 28 USC

    1367(a).

                                          FACTS

17. Plaintiff incorporates by reference all other paragraphs of this Complaint as though fully

    set forth herein.

18. Marc Crawford was arrested in September 2016 at his home and held at the Madison

   County Detention Center.




                                               7
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 8 of 18 - Page ID#: 8



19. After his arrival at the Madison County Detention Center Marc was placed in a restraint

   chair for hours without reason, provocation, or justification, twice urinating on himself

   during that period.

20. Marc was later released.

21. Following this abusive incident, Marc attempted in person to obtain video footage and

   other records from the Madison County Detention Center related to that incident. Marc

   was told he should leave the Madison County Detention Center at once or be arrested for

   making the inquiry.

22. Marc thereafter filed open records requests with the Madison County Detention Center

   seeking video footage and other records related to his September 2016 confinement.

   Madison County Detention Center failed to respond to the open records requests.

23. By letter dated October 13, 2016, the Kentucky Attorney General found that the Madison

   County Detention Center committed substantive and procedural violations of Kentucky's

   Open Records Act. This evidences a concerted course of conduct by the Madison County

   Detention Center and related Defendants to wrongfully injure Marc and to conspire to

   cover up those wrongful acts.

24. Marc was again arrested on May 25, 2017 when officers arrived with either a criminal

   summons or a warrant for his arrest related to a traffic incident.

25. Upon Marc's arrest, Dawn informed the arresting officers that Marc was extremely ill

   and had just been released from the hospital with complications related to cancer.

   Specifically, Marc had just had a stint placed in his kidney. Dawn informed the arresting

   officers that Marc ' s leg was then swelling and cool to the touch, likely the result of a




                                              8
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 9 of 18 - Page ID#: 9



   blood clot. Dawn informed the arresting officers that Marc needed immediate medical

   attention and that she had been about to take him back to the hospital.

26. To ensure Marc would receive care, Dawn called 911. The arresting officers assured

   Dawn they would transport Marc immediately to the hospital prior to going to the jail. On

   the basis of those assurances, Dawn cancelled her 911 request for an ambulance.

27. Despite these assurances, Marc was never taken to the hospital but instead was taken

   directly to the Madison County Detention Center.

28. Marc did not receive medical care for his developing blood clot or his existing medical

   conditions for the next several days, causing him extreme pain and suffering and physical

   deterioration.

29. Marc was kept in an isolation cell at the Madison County Detention Center without

   justification.

30. Booking officers at the Madison County Detention Center, in coordination with

   Defendant Thomas, removed Marc ' s pain-medication patch. Upon information and

   belief, medical providers at the Madison County Detention Center associated with

   Defendant Southern Health Partners, Inc. placed Marc on inappropriate psychoactive

   medications.

31. Medical staff at the Madison County Detention Center, including Defendant Frye,

   informed Dawn that they would not honor previously scheduled chemotherapy

   appointments prescribed by Marc ' s treating oncologist.

32. The Madison County Detention Center and Defendants Southern Health Partners, Inc. ,

   Thomas, Fitch, Washington, and Frye never provided chemotherapy to Marc or

   transported him to receive chemotherapy from another provider, despite his preexisting




                                            9
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 10 of 18 - Page ID#: 10



   chemotherapy appointments and ongoing chemotherapy protocol. Their failure to do so

   caused Marc extreme pain and suffering and shortened his life.

33. Madison County Detention Center correctional officer Deputy Greg Evans assaulted and

   tased Marc without cause or justification on at least there occasions.

34. One such incident occurred May 26, 2017, after Marc had lodged persistent requests with

   correctional officers to be provided his prescribed medication. Instead of providing him

   his medication, Deputy Evans tased Marc as he lay prone in his isolation cell, nominally

   due to his presenting a danger to staff and inmates.

35. Upon information and belief, staff at the Madison County Detention Center including

   Deputy Evans attempted to cover this incident up, and an incident report was only created

   five days later after repeated demands. This further evidences a concerted course of

   conduct by the Madison County Detention Center and related Defendants to wrongfully

   injure Marc and to conspire to cover up those wrongful acts.

36. Crawford later remarked to internal investigators that Deputy Evans had told him to "die

   quietly" after assaulting him.

37. Video footage obtained from the Madison County Detention Center captures at least one

   of these tasing incidents.

38. Upon information and belief, the Madison County Detention Center and correctional

   officers including Deputy Evans and Deputy Jamie Wynn conspired to destroy evidence

   relating to tasing incidents. TASER logs obtained from the Madison County Detention

   Center do not match up to the date of the incident captured on video footage.

39. As a result oftasing incidents Marc began coughing and vomiting blood. Despite requests

   for medical treatment, he was never treated for these injuries by the Madison County




                                            10
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 11 of 18 - Page ID#: 11




    Detention Center or by Defendants Southern Health Partners, Inc. , Thomas, Fitch,

    Washington, or Frye, causing him extreme pain and suffering and shortening his life.

40. Upon information and belief, unknown nursing staff of the Madison County Detention

    Center and/or employees of Defendant Southern Health Partners, Inc. falsified

    medication records to hide missing medication and failures to give Marc his prescribed

    medications. These failures shortened Marc ' s life, and the falsifications evidence a

    concerted course of conduct by the Madison County Detention Center and related

    Defendants to wrongfully injure Marc and to conspire to cover up those wrongful acts.

 41. Unknown nursing staff of the Madison County Detention Center and/or employees of

    Defendant Southern Health Partners, Inc., including Defendants Fitch, Washington, and

    Frye, refused to provide Marc during his incarceration his narcotic medication prescribed

    by his treating oncologist, causing him extreme pain and suffering and shortening his life.

 42. Madison County Detention Center did not feed Marc properly during his incarceration,

    causing him extreme pain and suffering and shortening his life.

 43. On May 31 , 2017, Marc was transported to Kentucky State Reformatory in LaGrange,

    Kentucky.

 44. Medical staff at Kentucky State Reformatory, including Defendants Correct Care

    Solutions, LLC, Amos, Proctor, Johnson, Garth, and Thomas, continued to refuse Marc

    any chemotherapy as prescribed by his oncologist prior to his incarceration. This caused

    Marc extreme pain and suffering and shortened his life.

 45. Medical staff at Kentucky State Reformatory, including Defendants Correct Care

    Solutions, LLC, Amos, Proctor, Johnson, Garth, and Thomas, continued to refuse Marc




                                             11
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 12 of 18 - Page ID#: 12



   his prescribed narcotic medication and provided inadequate dosages of pain medication.

   This caused Marc extreme pain and suffering and shortened his life.

46. Kentucky State Reformatory medical staff never referred Marc to be treated by an

   oncologist until June 20, 2017 -   four days before Marc ' s death, when Marc was already

   severely weakened and emaciated from Defendants' maltreatment of him. That oncology

   appointment was only scheduled for July 5, 2017 by Defendant Garth. During nearly a

   month incarcerated at Kentucky State Reformatory, Marc was never treated by an

   oncologist. This shortened his life.

47. On May 30, 2017, Defendant Jones requested twice for the Madison County Detention

   Center' s medical staff to attend to Marc. Defendant Frye indicated to Defendant Jones

   that an unknown facility doctor and supervisory staff at Kentucky State Reformatory

   would not allow Crawford to be transported to the hospital despite persistent requests.

48. Marc Crawford died in Kentucky State Reformatory on June 24, 2017.

             COUNT 1 - WRONGFUL DEATH CALL DEFENDANTS)

49. Plaintiff incorporates by reference all other paragraphs of this Complaint as though fully

   set forth herein.

50. Marc Crawford' s untimely death resulted from the negligence or wrongful acts of the

   Defendants.

51. The Defendants' wrongful acts in this case were willful and grossly negligent, justifying

   an award of punitive damages.

52. Defendants Tilley, Erwin, Madison County Detention Center, Southern Health Partners,

   Inc. , Fitch, Kentucky State Reformatory, Smith, Correct Care Solutions, LLC, and Amos




                                            12
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 13 of 18 - Page ID#: 13



   are liable under the doctrine of resp ondeat superior for the wrongful actions of their

   employees and agents.

  COUNT 2 - EIGHTH AMENDMENT - 42 U.S.C. § 1983 (ALL DEFENDANTS)

53. Plaintiff incorporates by reference all other paragraphs of this Complaint as though fully

   set forth herein.

54. At all times relevant to this Complaint, the conduct of all Defendants was subject to 42

   u.s.c. § 1983.
55. At all times relevant to this Complaint, Defendants Winkler, Washington, Frye, Jones,

   and Southern Health Partners, Inc. as duly appointed officers of the Madison County

   Detention Center or under contract with the Madison County Detention Center were

   acting under color of law and under the direction and control of Defendants Madison

   County Detention Center, Thomas, Fitch, and/or Southern Health Partners, Inc.

56. At all times relevant to this Complaint, Defendants Amos, Proctor, Johnson, Garth,

   Thomas, and Correct Care Solutions, LLC as duly appointed officers of Kentucky State

   Reformatory or under contract with Kentucky State Reformatory were acting under color

   of law and under the direction and control of Defendants Kentucky State Reformatory,

    Smith, Amos, and/or Correct Care Solutions, LLC.

57. The injuries inflicted on Marc Crawford during the period described in this Complaint

    were sufficiently serious to qualify as a violation of the Eighth Amendment to the United

    States Constitution and other applicable amendments.

58. Defendants possessed a culpable state of mind when denying Marc Crawford

    chemotherapy and prescribed medication, despite knowing of a substantial risk of harm

    to Crawford, and when they tased him and kept him in isolation without justification.




                                             13
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 14 of 18 - Page ID#: 14



59. Defendants' conduct, together or individually, was undertaken with both subjectively and

   objectively reckless disregard or deliberate indifference for Marc Crawford's

    Constitutional rights, privileges and immunities, specifically his rights to medical

    attention and his serious medical needs.

60. Defendants, under color of law and with deliberate indifference and gross negligence,

    worked a denial of Marc Crawford's rights, privileges, and/or immunities secured by the

    United States Constitution or other federal law by depriving Marc Crawford of due

    process of law and of the right to be free from cruel and unusual punishment and the

    right to reasonable medical care and treatment under the Fourth, Fifth, Eighth, and

    Fourteenth Amendments to the United States Constitution, and in violation of the Civil

    Rights Act of 1871and42 U.S.C. §1983.

COUNT 3 - EIGHTH AMENDMENT- 42 U.S.C. § 1983 (DEFENDANTS TILLEY,
       ERWIN, THOMAS, FITCH, SMITH, AMOS, AND JOHNSON)

61. Plaintiff incorporates by reference all other paragraphs of this Complaint as though fully

    set forth herein.

62. Defendants Tilley, Erwin, Thomas, Fitch, Smith, Amos, and/or Johnson encouraged the

    deliberate indifference of Defendants Erwin, Thomas, Winkler, Fitch, Washington, Frye,

    Jones, Smith, Amos, Proctor, Johnson, Garth, and/or Thomas, in that the officially

    authorized, approved, or knowingly went along with the unconstitutional conduct of

    Defendants Erwin, Thomas, Winkler, Fitch, Washington, Frye, Jones, Smith, Amos,

    Proctor, Johnson, Garth, and/or Thomas.

63. Defendants Tilley, Erwin, Thomas, Fitch, Smith, Amos, and/or Johnson knowingly

    refused to terminate a series of acts or omissions by Defendants Erwin, Thomas, Winkler,

    Fitch, Washington, Frye, Jones, Smith, Amos, Proctor, Johnson, Garth, and/or Thomas,



                                               14
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 15 of 18 - Page ID#: 15




   which they knew or reasonably should have known would cause Defendants Erwin,

   Thomas, Winkler, Fitch, Washington, Frye, Jones, Smith, Amos, Proctor, Johnson, Garth,

   and/or Thomas to be deliberately indifferent.

                 COUNT 4 - NEGLIGENCE (ALL DEFENDANTS)

64. Plaintiff incorporates by reference all other paragraphs of this Complaint as though fully

   set forth herein.

65. Defendants possessed a duty to exercise ordinary care for the safety and health of other

   persons, including Marc Crawford, to avoid foreseeable injury.

66. Defendants knew or should have known Marc Crawford was at risk of injury due to their

   failure to provide adequate medical treatment and their conduct in treating Marc

   Crawford.

67. Defendants breached their duty of care by failing act as reasonable corrections officers or

   employees in the same or similar circumstances, specifically by failing to provide

   adequate medical treatment to Marc Crawford and/or in their conduct in treating Marc

   Crawford.

68. Defendants Tilley, Erwin, Madison County Detention Center, Thomas, Southern Health

    Partners, Inc. , Fitch, Kentucky State Reformatory, Smith, Correct Care Solutions, LLC,

   Amos, and Johnson owed a duty of care to hire, train, and supervise Defendants Erwin,

    Winkler, Fitch, Washington, Frye, Jones, Amos, Proctor, Johnson, Garth and Thomas to

   take steps to prevent inadequate medical treatment and Marc Crawford' s untimely death.

69. Defendants Tilley, Erwin, Madison County Detention Center, Thomas, Southern Health

   Partners, Inc. , Fitch, Kentucky State Reformatory, Smith, Correct Care Solutions, LLC,

   Amos, and Johnson breached this duty of care by:




                                            15
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 16 of 18 - Page ID#: 16




        a. Failing to use care in hiring Defendants Erwin, Winkler, Fitch, Washington, Frye,

            Jones, Amos, Proctor, Johnson, Garth and Thomas;

        b. Failing to properly train Defendants Erwin, Winkler, Fitch, Washington, Frye,

            Jones, Amos, Proctor, Johnson, Garth and Thomas; and

        c. Failing to properly supervise Defendants Erwin, Winkler, Fitch, Washington,

            Frye, Jones, Amos, Proctor, Johnson, Garth and Thomas to ensure their conduct

            met the standard of ordinary corrections officers under the circumstances.

 70. Marc Crawford suffered injuries and ultimately death due to Defendants' breaches of

    their respective duties.

 71. The breaches of all Defendants of their respective duties were a substantial factor in and

    the actual and proximate cause of Marc Crawford's injuries and the acceleration of

    Crawford' s death.

 72. Defendants Tilley, Erwin, Madison County Detention Center, Southern Health Partners,

    Inc., Fitch, Kentucky State Reformatory, Smith, Correct Care Solutions, LLC, and Amos

    are liable under the doctrine of respondeat superior for the wrongful actions of their

    employees and agents.

 73 . Defendants' wrongful acts in this case were willful and grossly negligent, justifying an

    award of punitive damages.

              COUNT 5 - NEGLIGENCE PER SE (ALL DEFENDANTS)

 74. Plaintiff incorporates by reference all other paragraphs of this Complaint as though fully

    set forth herein.

 75. Defendants owed a statutory duty of care to Marc Crawford under 501 KAR 3:090 to see

    that Crawford received adequate medical treatment while in the custody of the Madison




                                              16
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 17 of 18 - Page ID#: 17



   County Detention Center and Kentucky State Reformatory and to follow informed-

   consent standards in the community.

76. Defendants breached that statutory duty of care by neglecting to ensure that Crawford

   received adequate medical treatment while in the custody of the Madison County

   Detention Center and Kentucky State Reformatory .

77. Marc Crawford suffered injuries and ultimately death due to Defendants' breaches of

   their statutory duty of care.

78. Defendants' breach of that statutory duty of care was a substantial factor in and the actual

   and proximate cause of Marc Crawford' s injuries and the acceleration of Crawford' s

   death.

79. Defendants Tilley, Erwin, Madison County Detention Center, Southern Health Partners,

   Inc., Fitch, Kentucky State Reformatory, Smith, Correct Care Solutions, LLC, and Amos

   are liable under the doctrine of respondeat superior for the wrongful actions of their

   employees and agents.

   WHEREFORE Plaintiff respectfully demands the following relief:

(a) Judgment in favor of Plaintiff and against all Defendants, in their individual and their

    official capacities, jointly and severally, in an amount which reasonably compensates

    Plaintiffs actual compensatory, incidental, and consequential damages;

(b) Judgment in favor of Plaintiff and against all Defendants, in their individual and their

    official capacities, jointly and severally, for punitive damages;

(c) An award of attorney' s fees, costs, and expenses incurred in prosecuting this action, in

    accordance with 42 U. S.C. § 1988;

(d) Pre-judgment and postjudgment interest;




                                             17
Case: 5:18-cv-00623-CHB Doc #: 1 Filed: 11/26/18 Page: 18 of 18 - Page ID#: 18



(e) A trial by jury; and

(f) Any and all other relief to which the Plaintiff may be entitled under the law.

                                                         Respectfully submitted,        /VVt•S

                                                         ~iv«v~
                                                         MICHAEL BARNETT
                                                         Counsel for Dawn Crawford
                                                         Barnett Law PLLC
                                                         271 West Short Street
                                                         Suite 102
                                                         Lexington, Kentucky 40507
                                                         (859) 215-3335
                                                         michael@michaelbamettlaw.com




                                             18
